Fourth Court of Appeals
                                       San Antonio, Texas
                                            December 31, 2014

                                           No. 04-14-00615-CV

                          IN RE ADAN VOLPE PROPERTIES, LTD.,
                        Maricela Volpe, General Partner and Juan A. Gonzalez

                                    Original Mandamus Proceeding 1

                                                  ORDER

       On September 2, 2014, relators Adan Volpe Properties, Ltd., Maricela Volpe and Juan
Gonzalez filed a petition for a writ of mandamus and an emergency motion for temporary stay.
The court has considered relator’s petition, the response and reply of the parties, and has
determined that relators are entitled to the relief requested. Accordingly, the petition for writ of
mandamus is CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Elma T. Salinas Ender is ORDERED to vacate the July 17, 2014 “Order on
Plaintiff’s Motions for Enforcement by Contempt and/or To Modify or Clarify and to Appoint
Arbitrator.” The writ will issue only if we are notified that Judge Ender has not done as directed
within fifteen days from the date of this order.

        It is so ORDERED on December 31, 2014.


                                                                    _____________________________
                                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2014.

                                                                    _____________________________
                                                                    Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2003-CVF-000414-D2, styled Donato Volpe Jr. v. Adan Volpe Properties,
Ltd. and Maricela Volpe, General Partner, pending in the 111th Judicial District Court, Webb County, Texas, the
Honorable Elma T. Salinas Ender presiding.